Citation Nr: 0712230	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims file.


FINDING OF FACT

Any currently present heart disorder was not present within 
one year of the veteran's discharge from service and is not 
etiologically related to service


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a heart 
disorder, claimed as a heart attack.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in June 2004, prior to its 
initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for heart disability, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for a heart disorder.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that the veteran has been afforded a VA 
examination and pertinent VA medical records have been 
obtained.  The veteran's original claims folder was 
apparently lost in 1975, and the current rebuilt folder does 
not contain the original copies of the service medical 
records.  However, after receiving notification from the RO 
of the unavailability of those records, the veteran submitted 
copies of his service medical records in February 2005.  The 
RO subsequently readjudicated the claim in February 2005 and 
June 2006.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records are negative for evidence of a heart 
disorder.  In addition, the report of the service separation 
examination in September 1981 shows that the veteran's heart 
was found to be normal.  

The post service record is somewhat unclear with respect to 
whether the veteran has a current heart disability.  An 
October 1990 chest X-ray showed no active disease and no 
significant abnormalities in the heart.  The veteran was 
evaluated in May 1992 for a complaint of an irregular heart 
beat.  X-rays and an EKG were normal.  However, a stress test 
conducted in June 1992 was noted as abnormal, with evidence 
of an inferior wall scar.  A July 1992 outpatient treatment 
report shows a notation of a probable old myocardial 
infarction.  

The veteran was admitted in June 2001 for evaluation of 
complaints of chest pain.  The conclusions at that time were 
normal coronary arteries and normal left ventricular systolic 
function, with suggestion of hypertension.  A stress test was 
conducted in December 1998, but was stopped due to fatigue.  
The veteran was afforded a VA examination in September 2004, 
and while the examiner diagnosed hypertension, his 
conclusion, based on a review of the 2001 hospital records, 
was that there was no evidence of a heart attack at that 
time; he also concluded that there is no current heart 
condition.  

Although the post-service medical evidence of record shows 
that the veteran currently has hypertension, and may have had 
a myocardial infarction at some time in the past, the 
evidence does not show that the veteran has a current heart 
disability.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, a 
diagnosis noted by history does not constitute a current 
diagnosis.  Id. 

In essence, the evidence of a heart disorder in service or of 
a nexus between any current heart disorder and the veteran's 
military service is limited to the veteran's statements.  
This is not competent evidence of a heart disorder in service 
or of a nexus between a current heart disorder and service 
since lay persons, such as the veteran, are not qualified to 
render an opinion concerning medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also notes that the veteran's statements have not 
been consistent.  The veteran's initial claim filed in March 
2004 stated that he was seeking service connection for a 
heart attack due to stress imposed upon him after being 
discharged from service and not being able to hold down a 
job.  This statement on its face does not allege that the 
veteran has a heart disorder that is related to service, but 
that he had a post-service heart attack due to post-service 
stress.  On his VA Form 9, submitted in June 2005, the 
veteran reported that he had a heart attack in 1974 while in 
the service.  However, service medical records from that 
period do not show any reference to heart complaints, 
treatment or diagnosis.  While the veteran is competent to 
describe his symptoms, he his not competent to diagnose a 
heart attack or other heart disability.  Moreover, in light 
of the noted inconsistencies in the veteran's account, the 
Board finds his statements lacking in credibility.

In the absence of a current diagnosis, the Board believes 
that service connection for a heart disorder is not warranted 
on that basis alone.  However, the Board finds that further 
discussion of the July 1992 finding of a probable old 
myocardial infarction is warranted.  The Board notes in 
particular that the September 2004 examiner apparently did 
not review the 1992 stress test results, as he did not 
discuss them in his opinion.  This at least raises the 
question of whether another examination is necessary to 
determine whether there are current residuals of an old 
myocardial infarction.  However, the Board finds that the 
July 1992 reference in no way relates or purports to relate a 
myocardial infarction, or current residuals thereof, to the 
veteran's military service.  In the absence of evidence of an 
in-service injury or disease affecting the heart, upon which 
a medical examiner could base an opinion, for the Board to 
request such an opinion would be to invite speculation.  Such 
an opinion would not reasonably be expected to aid the Board 
or benefit the veteran.  Under the circumstances presented in 
this case, a remand for such examination and opinion would 
serve no useful purpose because such examination is not 
"necessary."  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2).  

In finding that another examination is not necessary, the 
Board notes not only the absence of any evidence of in-
service notation, treatment or diagnosis of a heart problem, 
but also the fact that there is no post-service medical 
evidence of a cardiovascular disorder until a decade after 
the veteran's discharge from service.  The veteran filed a 
claim for non-service-connected pension in July 1992, listing 
various eye disabilities, but did not mention any heart 
disorder at that time.  The veteran was granted Social 
Security disability in June 1992, solely on the basis of 
visual impairment.  

In sum, the Board finds that in the absence of an identified 
current heart disorder, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In the alternative, the Board finds that no current heart 
disorder was present within one year of the veteran's 
discharge from service and no current heart disorder is 
etiologically related to service.  Accordingly, service 
connection for a heart disability is not in order.


ORDER

Entitlement to service connection for a heart disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


